NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

DAVID ARMONDO BUTLER,            )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D17-1429
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed October 23, 2019.

Appeal from the Circuit Court for
Pinellas County; Philip J. Federico,
Judge.

David Armondo Butler, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Donna S. Koch,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, LUCAS, and BADALAMENTI, JJ., Concur.